Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-60379-CIV-ALTMAN/Hunt

   FEDERAL TRADE COMMISSION,

          Plaintiff,
   v.

   THOMAS DLUCA, et al.,

         Defendants.
   _________________________________/

                   STIPULATED ORDER FOR PERMANENT INJUNCTION
                        AGAINST DEFENDANT THOMAS DLUCA

          The Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its

   Complaint for Permanent Injunction and Other Equitable Relief pursuant to Section 13(b) of the

   Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b). The Commission and Thomas

   Dluca (“Settling Defendant”) stipulate to the entry of this Stipulated Order for Permanent

   Injunction against Defendant Thomas Dluca (“Order”) to resolve all matters in dispute in this

   action between them.

          Accordingly, the Court hereby ORDERS AND ADJUDGES as follows:

                                             FINDINGS

          1.     This Court has jurisdiction over this matter.

          2.     The Complaint charges that Defendants participated in deceptive acts or practices

   in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a), in connection with the marketing of

   cryptocurrency schemes by: (a) representing that such schemes were bona fide money-making

   opportunities when, in fact, they were chain referral schemes; and (b) by making false or

   misleading income claims.
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 2 of 13



          3.      Settling Defendant neither admits nor denies any of the allegations in the

   Complaint, except as specifically stated in this Order. Only for purposes of this action, Settling

   Defendant admits the facts necessary to establish jurisdiction.

          4.      Settling Defendant waives any claim that he may have under the Equal Access to

   Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the date of this

   Order, and agrees to bear his own costs and attorney fees.

          5.      Settling Defendant waives all rights to appeal or otherwise challenge or contest the

   validity of this Order.

                                             DEFINITIONS

          For the purpose of this Order, the following definitions apply:

          A.      “Business Venture” means any written or oral business arrangement, however

   denominated, whether or not covered by 16 C.F.R. Part 437, that consists of providing payment or

   other consideration for the right or means to offer, sell, or distribute a good or service.

          B.      “Defendant(s)” means Thomas Dluca, Louis Gatto, Eric Pinkston, and Scott

   Chandler, individually, collectively, or in any combination.

          C.      “Investment Opportunity” means anything, tangible or intangible, that is offered,

   offered for sale, sold, or traded based wholly or in part on representations, either express or

   implied, about past, present, or future income, profit, or appreciation.

          D.      “Multi-Level Marketing Program” means any plan or program in which a

   participant has the right to (1) recruit others into the program or have others placed in the

   participant’s downline and (2) receive payment or other compensation that is based, in whole or

   in part, upon purchases, sales, or any other activities of the participant’s downline. Downline refers

   to the collection of participants whom a participant has personally recruited (first level), any




                                                     2
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 3 of 13



   participants and customers recruited by first level participants (second level), any participants and

   customers recruited by second level participants (third level), and so forth, however denominated.

          E.      “Person” means an individual, organization, financial institution, or other legal

   entity, including, but not limited to, an association, cooperative, corporation, limited liability

   company, partnership, proprietorship, or trust, or combination thereof.

          F.      “Settling Defendant” means Thomas Dluca.

                                                 ORDER

                   I.      BAN ON PROHIBITED MARKETING PROGRAMS

          IT IS ORDERED that Settling Defendant, whether acting directly or indirectly, is

   permanently restrained and enjoined from engaging, participating, or assisting others in the

   advertising, marketing, promoting, or operating of any Multi-Level Marketing Program, including

   any good- or service-based pyramid scheme.

                          II.     PROHIBITED MARKETING SCHEMES

          IT IS FURTHER ORDERED that Settling Defendant, whether acting directly or

   indirectly, is permanently restrained and enjoined from engaging, participating, or assisting others

   in the advertising, marketing, promoting, or operating of any Ponzi scheme or chain referral

   scheme.

                   III.    PROHIBITION AGAINST MISREPRESENTATIONS

          IT IS FURTHER ORDERED that Settling Defendant, his officers, agents, employees,

   and attorneys, and all other Persons in active concert or participation with any of them, who receive

   actual notice of this Order, whether acting directly or indirectly, in connection with the advertising,

   marketing, promoting, or offering for sale of any Investment Opportunity or Business Venture, are

   permanently restrained and enjoined from:




                                                     3
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 4 of 13



          A.      Misrepresenting or assisting others in misrepresenting, expressly or by implication:

                  1.      that participants will or are likely to earn substantial income from selling

                  any good or service or by participating in the Investment Opportunity or Business

                  Venture;

                  2.      the amount of sales, income, or profit a participant earned by selling any

                  good or service or by participating in the Investment Opportunity or Business

                  Venture;

                  3.      any material aspect of the Investment Opportunity or Business Venture,

                  including, but not limited to, risk, liquidity, earnings potential, or profitability;

                  4.      the total costs to purchase, receive, or participate in the Investment

                  Opportunity or Business Venture;

                  5.      any material restriction, limitation, or condition to purchase, receive, or

                  participate in the Investment Opportunity or Business Venture;

                  6.      any material aspect of the performance, efficacy, nature, or central

                  characteristics of the Investment Opportunity or Business Venture; or

                  7.      any material aspect of the nature or terms of the refund, cancellation,

                  exchange, or repurchase policies of the Investment Opportunity or Business

                  Venture.

          B.      Making any representation, expressly or by implication, regarding the amount or

   level of income, including full-time or part-time income, that a participant can reasonably expect

   to earn through an Investment Opportunity or Business Venture unless the representation is non-

   misleading and, at the time, such representation is made, Settling Defendant possesses and relies

   upon competent and reliable evidence sufficient to substantiate that the representation is true.




                                                     4
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 5 of 13



   Implied representations regarding the amount or level of income that a participant reasonably can

   expect to earn include, but are not limited to, representations involving and images used to show

   luxury goods or an improved lifestyle.

                                  IV.     MONETARY JUDGMENT

           IT IS FURTHER ORDERED that:

           A.     Judgment in the amount of Four Hundred and Fifty-Three Thousand, Nine Hundred

   and Thirty-Two Dollars and Ninety-Six Cents ($453,932.96) is entered in favor of the Commission

   against Settling Defendant as equitable monetary relief.

           B.     Settling Defendant is ordered to pay to Plaintiff Four Hundred and Fifty-Three

   Thousand, Nine Hundred and Thirty-Two Dollars and Ninety-Six Cents ($453,932.96), which, as

   Settling Defendant stipulates, his undersigned counsel holds in escrow for no purpose other than

   payment to Plaintiff. Such payment must be made within 14 days of entry of this Order by

   electronic fund transfer in accordance with instructions previously provided by a representative of

   Plaintiff.

                        V.      ADDITIONAL MONETARY PROVISIONS

           IT IS FURTHER ORDERED that:

           A.     Settling Defendant relinquishes dominion and all legal and equitable right, title, and

   interest in all assets transferred pursuant to this Order and may not seek the return of any assets.

           B.     The facts alleged in the Complaint will be taken as true, without further proof, in

   any subsequent civil litigation by or on behalf of the Commission, including in a proceeding to

   enforce its rights to any payment or monetary judgment pursuant to this Order, such as a

   nondischargeability complaint in any bankruptcy case.




                                                     5
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 6 of 13



          C.      The facts alleged in the Complaint establish all elements necessary to sustain an

   action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.

   § 523(a)(2)(A), and this Order will have collateral estoppel effect for such purposes.

          D.      Settling Defendant acknowledges that his Taxpayer Identification Number (Social

   Security or Employer Identification Number), which Settling Defendant previously submitted to

   the Commission, may be used for collecting and reporting on any delinquent amount arising out

   of this Order, in accordance with 31 U.S.C. § 7701.

          E.      All money paid to the Commission pursuant to this Order may be deposited into a

   fund administered by the Commission or its designee to be used for equitable relief, including

   consumer redress and any attendant expenses for the administration of any redress fund. If a

   representative of the Commission decides that direct redress to consumers is wholly or partially

   impracticable or money remains after redress is completed, the Commission may apply any

   remaining money for such other equitable relief (including consumer information remedies) as it

   determines to be reasonably related to Defendants’ practices alleged in the Complaint. Any money

   not used for such equitable relief is to be deposited to the U.S. Treasury as disgorgement. Settling

   Defendant has no right to challenge any actions the Commission or its representatives may take

   pursuant to this Subsection.

                                         VI.   ASSET FREEZE

          IT IS FURTHER ORDERED that the asset freeze is modified to permit the payments

   described in the Section titled Monetary Judgment. Upon completion of this payment, the asset

   freeze is dissolved as to Settling Defendant.

                                  VII.   CUSTOMER INFORMATION




                                                    6
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 7 of 13



            IT IS FURTHER ORDERED that Settling Defendant, his officers, agents, employees,

   and attorneys, and all other Persons in active concert or participation with any of them, who receive

   actual notice of this Order, whether acting directly or indirectly, are permanently restrained and

   enjoined from directly or indirectly:

            A.    Failing to provide sufficient customer information to enable the Commission to

   efficiently administer consumer redress. Settling Defendant represents that he has provided this

   redress information to the Commission. If a representative of the Commission requests in writing

   any information related to redress, Settling Defendant must provide it, in the form prescribed by

   the Commission, within 14 days;

            B.    Disclosing, using, or benefitting from customer information, including the name,

   address, telephone number, email address, Social Security number, other identifying information,

   or any data that enables access to a customer’s account (including a credit card, bank account, or

   other financial account), that Settling Defendant obtained prior to entry of this Order in connection

   with the marketing, operation, or promotion of Bitcoin Funding Team or My7Network; and

            C.    Failing to destroy such customer information in all forms in his possession, custody

   or control within 30 days after receipt of written direction to do so from a representative of the

   Commission.

            Provided, however, that customer information need not be disposed of, and may be

   disclosed, to the extent requested by a government agency or required by law, regulation, or court

   order.

                                       VIII. COOPERATION

            IT IS FURTHER ORDERED that Settling Defendant must fully cooperate with

   representatives of the Commission in this case and in any investigation related to or associated




                                                    7
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 8 of 13



   with the transactions or the occurrences that are the subject of the Complaint. Settling Defendant

   must provide truthful and complete information, evidence, and testimony. Settling Defendant must

   appear for interviews, discovery, hearings, trials, and any other proceedings that a Commission

   representative may reasonably request upon 20 days written notice, or other reasonable notice, at

   such places and times as a Commission representative may designate, without the service of a

   subpoena.

                               IX.     ORDER ACKNOWLEDGMENTS

          IT IS FURTHER ORDERED that Settling Defendant obtain acknowledgments of receipt

   of this Order:

          A.        Settling Defendant, within 7 days of entry of this Order, must submit to the

   Commission an acknowledgment of receipt of this Order sworn under penalty of perjury.

          B.        For 15 years after entry of this Order, Settling Defendant for any business that he,

   individually or collectively with any other Defendant, is the majority owner or controls directly or

   indirectly, must deliver a copy of this Order to: (1) all principals, officers, directors, and LLC

   managers and members; (2) all employees, agents, and representatives having managerial

   responsibilities for conduct related to the subject matter of the Order and all agents and

   representatives who participate in conduct related to the subject matter of the Order; and (3) any

   business entity resulting from any change in structure as set forth in the Section titled Compliance

   Reporting. Delivery must occur within 7 days of entry of this Order for current personnel. For all

   others, delivery must occur before they assume their responsibilities.

          C.        From each individual or entity to which Settling Defendant delivered a copy of this

   Order, Settling Defendant must obtain, within 30 days, a signed and dated acknowledgment of

   receipt of this Order.




                                                     8
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 9 of 13



                               X.     COMPLIANCE REPORTING

          IT IS FURTHER ORDERED that Settling Defendant make timely submissions to the

   Commission:

          A.     One year after entry of this Order, Settling Defendant must submit a compliance

   report, sworn under penalty of perjury. Settling Defendant must:

                 1.      identify all telephone numbers and all physical, postal, email, and Internet

                 addresses, including all residences;

                 2.      identify the primary physical, postal, and email address and telephone

                 number, as designated points of contact, which representatives of the Commission

                 may use to communicate with Settling Defendant;

                 3.      identify all of Settling Defendant’s businesses by all of their names,

                 telephone numbers, and physical, postal, email, and Internet addresses;

                 4.      describe the activities of each business, including the goods and services

                 offered, the means of advertising, marketing, and sales, and the involvement of any

                 other Defendant (which Settling Defendant must describe if he knows or should

                 know due to his own involvement);

                 5.      describe in detail Settling Defendant’s involvement in each such business,

                 including title, role, responsibilities, participation, authority, control, and any

                 ownership;

                 6.      identify all business activities, including any business for which Settling

                 Defendant performs services whether as an employee or otherwise and any entity

                 in which Settling Defendant has any ownership interest;




                                                  9
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 10 of 13



                   7.      describe in detail whether and how Settling Defendant is in compliance with

                   each Section of this Order; and

                   8.      provide a copy of each Order Acknowledgment obtained pursuant to this

                   Order, unless previously submitted to the Commission.

           B.      For 15 years after entry of this Order, Settling Defendant must submit a compliance

   notice, sworn under penalty of perjury, within 14 days of any change in the following:

                   1.      name, including aliases or fictitious name, or residence address;

                   2.      title or role in any business activity, including any business for which

                   Settling Defendant performs services whether as an employee or otherwise, and any

                   entity in which Settling Defendant has any ownership interest, and identify the

                   name, physical address, and any Internet address of the business or entity;

                   3.      any designated point of contact; or

                   4.      the structure of any entity that Settling Defendant has any ownership interest

                   in or controls directly or indirectly that may affect compliance obligations arising

                   under this Order, including: creation, merger, sale, or dissolution of the entity or

                   any subsidiary, parent, or affiliate that engages in any acts or practices subject to

                   this Order.

           C.      Settling Defendant must submit to the Commission notice of the filing of any

   bankruptcy petition, insolvency proceeding, or similar proceeding by or against Settling Defendant

   within 14 days of its filing.

           D.      Any submission to the Commission required by this Order to be sworn under

   penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by

   concluding: “I declare under penalty of perjury under the laws of the United States of America that




                                                     10
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 11 of 13



   the foregoing is true and correct. Executed on: _____” and supplying the date, signatory’s full

   name, title (if applicable), and signature.

          E.      Unless otherwise directed by a Commission representative in writing, all

   submissions to the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or

   sent by overnight courier (not the U.S. Postal Service) to: Associate Director for Enforcement,

   Bureau of Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW,

   Washington, DC 20580. The subject line must begin: FTC v. Dluca, FTC File No. X180024.

                                        XI. RECORDKEEPING

          IT IS FURTHER ORDERED that Settling Defendant must create certain records for 15

   years after entry of the Order, and retain each such record for 5 years. Specifically, Settling

   Defendant, for any business that Settling Defendant, individually or collectively with any other

   Defendant, is a majority owner or controls directly or indirectly, must create and retain the

   following records:

          A.      accounting records showing the revenues from all goods or services sold, including

   all goods or services sold to participants in an Investment Opportunity or Business Venture;

          B.      personnel records showing, for each Person providing services, whether as an

   employee or otherwise, that Person’s: name; addresses; telephone numbers; job title or position;

   dates of service; and (if applicable) the reason for termination;

          C.      records of all consumer complaints and refund requests, whether received directly

   or indirectly, such as through a third party, and any response;

          D.      all records necessary to demonstrate full compliance with each provision of this

   Order, including all submissions to the Commission;

          E.      a copy of each unique advertisement or other marketing material;




                                                    11
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 12 of 13



          F.      a copy of each unique training material; and

          G.      copies of all contracts, agreements, and payment records between Settling

   Defendant and any participant in an Investment Opportunity or Business Venture.

                                 XII. COMPLIANCE MONITORING

          IT IS FURTHER ORDERED that, for the purpose of monitoring Settling Defendant’s

   compliance with this Order:

          A.      Within 14 days of receipt of a written request from a representative of the

   Commission, Settling Defendant must: submit additional compliance reports or other requested

   information, which must be sworn under penalty of perjury; appear for depositions; and produce

   documents for inspection and copying. The Commission is also authorized to obtain discovery,

   without further leave of court, using any of the procedures prescribed by Federal Rules of Civil

   Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.

          B.      For matters concerning this Order, the Commission is authorized to communicate

   directly with Settling Defendant. Settling Defendant must permit representatives of the

   Commission to interview any employee or other Person affiliated with Settling Defendant who has

   agreed to such an interview. The Person interviewed may have counsel present.

          C.      The Commission may use all other lawful means, including posing, through its

   representatives as consumers, suppliers, or other individuals or entities, to Settling Defendant or

   any individual or entity affiliated with Settling Defendant, without the necessity of identification

   or prior notice. Nothing in this Order limits the Commission’s lawful use of compulsory process,

   pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.




                                                   12
Case 0:18-cv-60379-RKA Document 210 Entered on FLSD Docket 09/24/2019 Page 13 of 13



          D.     Upon written request from a representative of the Commission, any consumer

   reporting agency must furnish consumer reports concerning Settling Defendant, pursuant to

   Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. § 1681b(a)(1).

                              XIII. RETENTION OF JURISDICTION

          IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

   purposes of construction, modification, and enforcement of this Order.

          DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of September 2019.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                  13
